Citation Nr: 9908073	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-29 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUES

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee.

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.

Entitlement to a rating in excess of 10 percent for 
degenerative changes of the thoracic spine with low back 
strain.

Entitlement to a rating in excess of 10 percent for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1989 through 
September 1992.  His awards and decorations included the 
Combat Action Ribbon.  This matter came to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky and and the RO in Cleveland, 
Ohio.  

The Board notes that in his substantive appeal of July 
1993, the veteran indicated that his service-connected 
disabilities prevented gainful employment.  At a March 1994 
VA examination and on subsequent occasions, the veteran 
reported that he was employed.  The record reflects that 
the veteran has not filed a formal claim for a total rating 
based on unemployability due to service-connected 
disabilities.  If the veteran is seeking this benefit, he 
should so inform the RO which should respond appropriately 
to any such communication received from the veteran.

The issues of entitlement to increased evaluations for the 
veteran's back and knee disabilities are addressed in the 
remand at the end of this action.





FINDINGS OF FACT

1.  All evidence necessary for an equitable determination 
of the issue decided herein has been obtained by the RO.

2.  The veteran's asthma is manifested primarily by 
scattered expiratory wheezes throughout his lung fields, 
some occasional rhonchi, an FEV-1 of not less than 71 
percent of predicted, and an FEV-1/FVC of not less than 71 
percent; any asthmatic attacks are infrequent; the asthma 
is productive of no more than mild impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
asthma have not been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6602 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see Proscelle v. Derwinski, 2 Vet. App. 629 
(1992) (a claim of entitlement to an increased evaluation 
for a service-connected disability generally is a well-
grounded claim).  The Board is satisfied that all relevant 
evidence necessary for an equitable disposition of this 
claim has been obtained.  The Board specifically notes that 
although there is no indication in the statements received 
from the veteran that he has been awarded Social Security 
Administration (SSA) disability benefits, the record does 
reflect that the RO requested SSA to provide records 
pertaining to any award of disability benefits to the 
veteran and was informed by SSA that it had no such records 
for the veteran.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to the 
disability, except as noted below.

In May 1992, the veteran was examined in conjunction with 
medical board proceedings.  It was noted that in April 
1991, he developed severe bilateral interstitial pneumonia, 
following exposure to dense smoke in Southwest Asia.  The 
pneumonia reportedly resolved by September 1991, though he 
continued to have recurrent dyspnea and cough.  It was 
determined that he had exertional asthma., and he was 
subsequently discharged due to this disability.

In October 1992, the veteran underwent a VA general medical 
examination.  He stated that he had shortness of breath at 
rest, aggravated by walking about 2 blocks and by climbing 
about 10 to 15 steps.  There was no history of dyspnea at 
night during sleep.  The veteran stated that he had a 
chronic cough with expectoration of thick white phlegm.  He 
also reported that he experienced occasional wheezing and 
had had an inhaler prescribed.  He was not on any oral 
medication.  The veteran stated that his pulmonary symptoms 
had increased after having had pneumonia in April 1991.

On examination, the veteran's lungs were clear to 
percussion and auscultation, and no wheezes or rhonchi were 
heard.  Pulmonary function testing was considered non-
diagnostic, due to poor patient effort.  X-rays of the 
chest revealed minimal old, healed granulomatous disease.  
There was no active cardiopulmonary disease.

The pertinent diagnosis was cough and wheezing - history of 
exposure to respiratory irritants - pulmonary function test 
is non-diagnostic.

During a VA examination in April 1994, no prior medical 
records were available for review.  The veteran reported 
that he had breathing difficulties for which he used an 
inhaler.  He also stated that with any exertional activity, 
he would get a sense that he was unable to breathe.  On 
examination, the veteran's lungs demonstrated normal 
resonance to percussion and were clear to auscultation with 
good air flow.  No rhonchi or wheezing was noted.  Chest X-
rays were essentially normal.  Spirometry was within normal 
limits.  There was a mild restrictive defect, which the 
examiner stated could be due to obesity.  The forced 
expiratory volume after one second (FEV-1) was 82 percent 
of predicted and the FEV-1/forced vital capacity (FVC) was 
98 percent.

The examiner stated that the veteran related a good history 
of exercise-induced asthma that began during his time in 
Kuwait.  

In August 1994, the veteran had a hearing at the RO.  He 
testified that he used an inhaler for his asthma.

In November 1996, the veteran underwent a VA pulmonary 
examination.  He complained of shortness of breath on mild 
to moderate exertion.  He stated that originally, he had 
had asthmatic difficulty and had had to use an inhaler but 
had not required one since 1993.  Auscultation of the lungs 
revealed harsh breath sounds throughout both lung fields.  
The veteran had difficulty on inspiration and prolonged 
expiration.  It was noted that the veteran was not having 
any asthma attacks.  X-rays of the chest revealed old, 
healed granulomatous disease.  The diagnosis was initial 
prolonged episode of acute bronchial asthma due to exposure 
to burning oil and smoke during the Gulf War, with residual 
shortness of breath.

In June 1998, the veteran underwent another VA examination.  
He continued to report shortness of breath, usually with 
strenuous activity and also when the weather was humid or 
if he was in a stuffy environment.  He reported being given 
bronchodilators on and off but did not recall that they 
alleviated the symptoms.  He stated that his respiratory 
problems interfered with his ability to play with his young 
daughter.  On examination, scattered expiratory wheezing 
was noted throughout his lung fields, as well as some 
occasional rhonchi.  There were no rales, however, and he 
did not appear to be in any acute respiratory distress.  He 
gave no history of a productive cough, sputum, hemoptysis, 
or anorexia.  His only positive history was of  shortness 
of breath on exertion.  

Chest X-rays revealed evidence of old healed granulomatous 
disease but were otherwise unremarkable.  A pulmonary 
function test revealed that his FEV -1 was 75 percent of 
predicted and that his FEV -1/FVC was 80 percent.  The 
results were consistent with a component of reversible 
small airways disease and evidence of mild gas trapping.  
Under the diagnosis, it was noted that the veteran had not 
had any recent asthma attacks because of his decreased 
activity due to shortness of breath, knee pain, and back 
pain.  He was not on medication but did have an inhaler 
which he did not use regularly.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

At the outset of this claim, the veteran's asthma was rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6602 (1992).  Under 
that code, a 10 percent rating was warranted for mild 
impairment, manifested by paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation was warranted for 
moderate impairment, manifested by rather frequent 
asthmatic attacks (separated by only 10 or 14 day 
intervals) with moderate dyspnea on exertion between 
attacks.  

During the course of the appeal, VA issued changes with 
respect to the criteria for rating asthma.  61 Fed.Reg. 
46,720 - 46731 (1996) (codified at 38 C.F.R. § 4.97, 
Diagnostic Code 6602).  Those changes were effective 
October 7, 1996, and were considered by the RO.  The Board 
will consider the claim under both sets of regulations.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the amended criteria, a 10 percent rating is 
warranted for asthma when the FEV-1 is 71 to 80 percent of 
predicted; when the FEV-1/FVC is 71 to 80 percent; or when 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 30 percent rating is warranted when the FEV-1 
is 56 to 70 percent of predicted: when the FEV-1/FVC is 56 
percent to 70 percent; or when daily inhalational or oral 
bronchodilator therapy is required; or when inhalational 
anti-inflammatory medication is required. 

The record reflects that the veteran has not required 
inhalational anti-inflammatory medication and that any use 
of an inhaler is no more than occasional.  Moreover, the 
findings on the diagnostic pulmonary function tests do not 
support an evaluation in excess of 10 percent under the 
amended criteria.  In sum, the disability clearly does not 
more nearly approximate the criteria for a 30 percent 
rating than those for a 10 percent rating under the amended 
criteria.  

At none of the VA examinations did the veteran report 
having experienced any recent asthma attack.  Moreover, the 
veteran has not provided or identified any available 
medical records documenting post-service asthma attacks.  
The veteran was not in respiratory distress at any of the 
VA examinations.  Although the positive findings on VA 
examinations have included wheezing and rhonchi, pulmonary 
functioning testing has not disclosed more than mild 
functional impairment and there is no other medical 
evidence of more than mild functional impairment.  
Therefore, the Board must also conclude that the disability 
does not more nearly approximate the criteria for a 30 
percent rating than a 10 percent rating under the former 
criteria. 

The Board has also considered whether the claim should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for the disability and that the manifestations of the 
disability are those contemplated under the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment resulting from the disability would 
be in excess of that contemplated by the assigned 
evaluation.  Therefore, the Board has concluded that 
referral of the claim to the Director of VA Compensation 
and Pension purposes for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a rating in excess of 10 percent for asthma 
is denied.


REMAND

The veteran's most recent VA examinations of his back and 
knees were performed in June 1998.  It is not clear whether 
the examinations were performed by a physician.  Although 
the examiner recorded the veteran's complaints in detail, 
she did not provide an adequate assessment of functional 
impairment, to include functional impairment due to pain, 
weakness, incoordination, and excess fatigability.  In 
addition, the examiner provided no assessment of the 
functional impairment present during flare-ups and on 
repeated use.  Consequently, the examination reports are 
not adequate for rating purposes.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board further notes that the RO should separately rate 
the thoracic and lumbosacral components of the veteran's 
back disability.

In light of these circumstances, the case is REMANDED to 
the RO for the following actions:

1.  The RO should request the 
veteran to identify specific 
names, addresses, and approximate 
dates of treatment for all health 
care providers, private and VA, 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already 
been obtained.

2.  Then, the RO should arrange 
for a VA orthopedic examination of 
the veteran by a physician with 
appropriate expertise to determine 
the extent of impairment from the 
service-connected disabilities of 
the knees, thoracic spine and 
lumbosacral spine.  All indicated 
studies, including X-rays and 
range of motion studies in 
degrees, should be performed.  All 
current manifestations of each 
disability should be identified.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to 
pain.  The specific functional 
impairment due to pain should be 
identified, and the physician 
should provide an opinion 
concerning the degree of any pain.  
The physician should also express 
an opinion concerning whether 
there would be additional limits 
on functional ability on repeated 
use or during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of 
limitation of motion on repeated 
use or during flare-ups.  If this 
is not feasible, the physician 
should so state.

The rationale for all opinions 
expressed should be explained.  
The claims file must be made 
available to the physician for 
proper review of the medical 
history.  

3.  Thereafter, the RO should 
review the claims file and ensure 
that all development actions have 
been conducted and completed in 
full.  Then, the RO should 
undertake any other indicated 
development and readjudicate the 
issues remaining on appeal.  The 
RO should separately rate the 
thoracic and lumbosacral 
components of the veteran's back 
disability.  In addition, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities 
in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40 
regarding functional loss due to 
pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination or pain on movement 
of a joint.  The RO should also 
consider whether the case should 
be forwarded to the Director of 
the VA Compensation and Pension 
Service for extra-schedular 
consideration. 

4.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, the RO 
should issue a Supplemental 
Statement of the Case for all 
issues in appellate status and 
afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1997) (Historical 
and Statutory Notes).  In addition, VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or 
benefits, sought on appeal is appealable to the United 
States Court of Veterans Appeals within 120 days from the 
date of mailing of notice of the decision, provided that a 
Notice of Disagreement concerning an issue which was before 
the Board was filed with the agency of original 
jurisdiction on or after November 18, 1988.  Veterans' 
Judicial Review Act, Pub. L. No. 100-687, § 402, 102 Stat. 
4105, 4122 (1988).  The date that appears on the face of 
this decision constitutes the date of mailing and the copy 
of this decision that you have received is your notice of 
the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to the issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998). 

